Citation Nr: 0510248	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This appeal arises from a December 2001 readjudication of the 
veteran's claim by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran has submitted lay statements indicating he 
did not use tobacco products prior to his entrance into the 
service.  

2.  Service medical records do not include any references or 
diagnosis of a lung disorder in service or any history of use 
of tobacco products in service.  

3.  The claims folder includes a current diagnosis of COPD.  

4.  The veteran first began using tobacco products in 
service, including cigarettes, cigars and pipe tobacco.  He 
smoked one to one and one half packs of cigarettes per day, 
until he quit around February of 1988 or 1989.  

5.  After the veteran's separation from the service he worked 
as a cotton farmer and at a cotton gin.  Competent medical 
evidence has provided a link between working in the cotton 
industry and the development of pulmonary disorders.  

6.  Competent medical evidence indicates there is a causal 
link between the veteran's heavy smoking and his development 
of COPD.  

7.  Nicotine dependence (resolved) was diagnosed by a 
competent medical professional.  The veteran's nicotine 
dependence began in service.  


CONCLUSION OF LAW

The veteran's chronic obstructive pulmonary disease is 
proximately due to and/or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004); VAOPGCPREC 19-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants service connection for COPD, the 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004).  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active, military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West 2002).  

For claims received by VA after June 9, 1998, a disability of 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300 (2004).  

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (VCAA) was enacted on November 9, 2000.  
Section 7(b)(1) of the VCAA provides: In the case of a claim 
of benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under Chapter 51 of such title, 
as amended by this Act, as if the denial or dismissal had not 
been made.  VAOPGCPREC 03-2001.  

VA General Counsel, in VAOPGCPREC 19-97, held that if a 
claimant could establish that a disease or injury resulting 
in disability or death was a direct result of tobacco use 
during service, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. 
§ 3.310.  In VAOPGCPREC 19-97, VA General Counsel held that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

Factual Background and Analysis.  The threshold question is 
whether the veteran's claim for service connection based on 
tobacco use in service was received before or after June 9, 
1998.  If the veteran's claim was received after June 9, 1998 
the law and regulations prohibit a grant of service 
connection based on his use of tobacco products in service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004); See 
also Stoll v. Nicholson, No. 04-7707 (Fed.Cir. March 29, 
2005).  

The veteran first filed his claim for service connection for 
a lung disorder in December 1995.  Subsequently, in September 
1997 the RO received a statement from the veteran amending 
his claim to include smoking.  The RO denied the claim for 
service connection for COPD as not well grounded in an August 
1998 rating decision.  The veteran did not file a timely 
notice of disagreement with that rating decision.  38 C.F.R. 
§ 20.302 (2004).  The regulations provide that when a timely 
appeal has not been filed the decision becomes final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  

After reviewing the claims folder the Board has concluded the 
veteran's case is governed by the VCAA which provides an 
exception for certain cases denied as not well grounded.  The 
VA General Counsel in VAOPGPREC 03-2001 explained that in 
order for VA to consider the denial had not been made, the 
following criteria must be met: the decision became final 
during the period beginning on July 14, 1999 and ending on 
the date of the enactment of the VCAA on November 9, 2000; 
the decision was issued because the claim was not well 
grounded; and the claim may only be readjudicated at the 
claimant's request or Secretary's motion, which must occur 
within two years of the enactment of the VCAA, which is 
November 9, 2002.  

The August 1998 rating decision became final under the 
regulations in August 1999.  The veteran was notified of the 
August 1998 rating decision by the RO in an August 1998 
letter.  The veteran had one year from that date to file a 
notice of disagreement otherwise the decision became.  
38 C.F.R. §§ 20.302, 20.1103 (2004).  Thus the August 1998 
rating decision would have become final in August 1999, 
within the July 14, 1999 to November 9, 2000 timeframe 
provided in VCAA.  

A review of the August 1998 rating decision indicates the RO 
denied the claim as not well-grounded.  

After reviewing the claims folder the Board has construed the 
statement received by the RO on November 17, 2000 as a 
request by the veteran to readjudicate his claim as provided 
by VCAA.  In his statement the veteran specifically wrote 
that "according to H.R. 4864" VA was supposed to help the 
veteran get evidence.  H.R. 4864 is the numerical designation 
of the bill in the U.S. House of Representatives which after 
passage by the Congress was designated as the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Based on these findings the Board has determined the April 
1998 rating decision did not become final, and under VCAA it 
is as if the denial had never been made.  Therefore the date 
the veteran filed his claim for service connection based on 
the use of tobacco in service is September 4, 1997, the date 
the RO received his statement amending his claim to include 
smoking.  As the RO received the veteran's claim, prior to 
June 9, 1998, the statute prohibiting service connection 
based on the use of tobacco products in service is not 
applicable to the veteran's claim.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2004).  

The General Counsel opinion also instructed that after the 
previously appealed claim had been readjudicated, the 
claimant must then appeal that decision.  In this case the RO 
readjudicated the claim as set out in the December 2001 
statement of the case.  The Board has construed the veteran's 
VA Form 9, received in January 2002 as a timely notice of 
disagreement with that determination.  The RO issued a 
(supplemental) statement of the case to the veteran in 
November 2004 and the Board accepts the December 2004 
communication from the veteran as his substantive appeal.  
The Board has jurisdiction of the appeal and may proceed to 
the consider the claim on the merits.  

The facts are as follows, when the veteran was examined at 
service entrance in January 1964 no abnormality of the lungs 
was found.  The service medical records do not include any 
diagnosis or treatment for a lung disorder in service or any 
references to a history of smoking in service.  At service 
separation in March 1967 his lungs were again noted to the 
normal.  

The first diagnosis of a lung disorder in the claims folder 
appears in March 1996 VA chest X-rays which revealed 
fibroemphysematous lung changes.  July 1996 VA records 
included diagnosis of COPD.  

The veteran submitted statements in June 1998 from his mother 
and a friend, who stated the veteran had not smoked 
cigarettes until he entered the service.  

In June 1998 the veteran responded to the Tobacco Use 
Questionnaire sent to him by the RO.  He indicated he had 
first been diagnosed around 1979 to 1980.  He did not use 
tobacco products prior to entering the service.  While he was 
in service he smoked cigarettes, cigars and used pipe 
tobacco.  He was 17 years old when he entered the service and 
started using tobacco.  He smoked from one to one and one 
half packs per day.  After he was separated from the service 
he continued to smoke cigarettes and cigars, daily.  He 
continued to smoke one to one and one half packs per day.  He 
stopped smoking around February 1988 or 1989.  

November 1999 VA treatment records include a notation 
indicating the veteran's COPD might be related to his 
previous smoking.  In April 2000 the veteran's VA primary 
care physician stated in his treatment records the veteran's 
current COPD was definitely related to his past heavy smoking 
habit.  

A VA examination of the veteran in April 2004 included 
diagnosis of restrictive lung disease with a possible 
obstructive component of unclear etiology and an obstructive 
component with COPD.  The physician recommended the veteran 
be evaluated further, including obtaining a computed 
tomography (CT) scan of the chest.  When asked to indicate 
whether the probability that the veteran's COPD resulted from 
nicotine dependence incurred in service, was greater than, 
equal to or less than 50 percent, the VA physician simply 
wrote, yes.  

In September 2004 the veteran was evaluated by a VA 
psychiatrist.  Nicotine dependence, resolved, was diagnosed.  
The psychiatrist in his concluding remarks noted the veteran 
grew up in a family that used nicotine.  The veteran had been 
employed in the cotton trades.  Cotton was a well known 
contributing factor to pulmonary problems.  The psychiatrist 
stated it was difficult to identify how much of the veteran's 
actual problems due to emphysema were due to smoking, with 
his average of 36-pack years, and/or being involved in the 
cotton trade.  

Service connection may be provided on a direct or secondary 
basis.  For claims alleging a direct link between tobacco use 
in service and a current disability, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  VAOPGPREC 19-97.  In this 
instance there is no evidence demonstrating the veteran 
incurred COPD in service or that the veteran's smoking in 
service caused COPD.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
VAOPGPREC 19-97.  The claims folder includes a diagnosis of 
COPD, the veteran's tobacco use began in service, nicotine 
dependence has been diagnosed, and the VA primary care 
physician stated that the veteran's COPD was related to his 
smoking.  

In the alternative, the General Counsel also stated that 
intercurrent causes must be considered.  The veteran worked 
in the cotton industry, both as a farmer and at a cotton gin.  
The VA physician in April 2004 noted that working in the 
cotton industry had been linked to the development of 
pulmonary complaints and the psychiatrist also noted that 
possibility.  They both concluded it would be difficult to 
determine what role smoking and working in the cotton 
industry played in the development of COPD

In weighing the opinions of the VA physician, the Board noted 
all were aware of both his smoking history and work history 
in the cotton industry.  All had examined the veteran and had 
access to his medical records.  There is no basis in the 
record for finding one opinion more probative than the 
others.  

The regulations at 38 C.F.R. § 3.102 provide that it is the 
defined and consistently applied policy of the VA to 
administer the law under a broad interpretation , consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  

Resolving reasonable doubt in the veteran's favor, the Board 
has concluded the evidence demonstrates the veteran became 
addicted to nicotine in service which caused the development 
of his current COPD.  38 C.F.R. §§ 3.102, 3.310 (2004).  


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


